 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective April 1, 2014, by and between Cachet Financial Solutions, Inc., a
corporation duly organized and existing under the laws of the State of
Minnesota, with a place of business at 18671 Lake Drive East, Chanhassen,
Minnesota 55317 (hereinafter referred to as the “Company”), and Jeffrey C. Mack,
a resident of the state of Minnesota (hereinafter referred to as “Executive”).

 

BACKGROUND OF AGREEMENT

 

● The Company desires to employ Executive as its Executive Vice President Chief
Financial Officer, and Executive desires to accept such employment.     ● This
Agreement provides, among other things, for base compensation for Executive, a
term of employment and severance payments in the event Executive is terminated
without Cause or by reason of a Change of Control of the Company.

 

In consideration of the foregoing, the Company and Executive agree as follows:

 

ARTICLE 1

 

EMPLOYMENT

 

1.1 Subject to the terms of Articles 3 and 6, the Company agrees to employ
Executive as its President and Chief Executive Officer pursuant to the terms of
this Agreement, and Executive agrees to such employment. Executive’s title shall
be President and Chief Executive Officer. Executive’s primary place of
employment shall be the Company’s executive offices currently located at
Chanhassen, Minnesota.

 

1.2 Executive shall generally have the authority, responsibilities, and such
duties as are customarily performed by a person of similar title in companies of
similar size and industry. Notwithstanding the foregoing, Executive shall also
render such additional services and duties within the scope of Executive’s
experience and expertise as may be reasonably requested of him from time to time
by the chief executive officer. Further, the Board of Directors of the Company
may from time to time in its discretion redefine the duties and responsibilities
of Executive as it determines the needs of the Company’s business warrant.

 

1.3 Executive shall carry out his duties in a professional and diligent manner
and conduct himself respectfully in his interaction with others. Executive shall
report to and be subject to direction by, the Company’s chief executive officer
and other officers as the Board shall specify, and shall generally be subject to
direction and advice of the Board.

 

  

   

 

ARTICLE 2

 

BEST EFFORTS OF EXECUTIVE

 

2.1 Executive shall use his best energies and abilities in the performance of
his duties, services and responsibilities for the Company.

 

2.2 During the term of his employment, Executive shall devote substantially all
of his business time and attention to the business of the Company and its
subsidiaries and affiliates and shall not engage in any substantial activity
inconsistent with the foregoing, whether or not such activity shall be engaged
in for pecuniary gain, unless approved by the Board; provided, however, that, to
the extent such activities do not violate, or substantially interfere with his
performance of his duties, services and responsibilities under this Agreement,
Executive may engage in such activities.

 

ARTICLE 3

 

TERM AND NATURE OF EMPLOYMENT

 

3.1 Executive’s employment hereunder shall be for an initial term commencing on
the date hereof and ending on April 1, 2015 (the first anniversary of the date
hereof). Neither the Company nor Executive shall be obligated to extend the term
of Executive’s employment. In connection with the Company’s determination
described in Sections 3.1 and 3.2 of this Agreement to extend or not extend the
term of Executive’s employment, the Company shall extend such term, absent (a)
Cause, or (b) the Board’s determination, in good faith and subject to the
procedures described in the last paragraph of Section 6.2 of this Agreement,
that Executive’s performance of his duties has been unsatisfactory, and the
Company having given Executive at least 60 days’ written notice of such
determination and opportunity to cure same.

 

3.2 The term of Executive’s employment shall automatically be extended for
successive one (1) year periods commencing on April 1,2015 unless the Company or
Executive elects not to extend employment, by giving written notice to the other
not less than sixty (60) days prior to the end of the initial term or any
extension period.

 

3.3 The terms and conditions of this Agreement may be amended from time to time
with the consent of the Company and Executive. All such amendments shall be
effective when memorialized by a written agreement between the Company and
Executive, following approval by the Company’s Compensation Committee (the
“Committee”).

 

ARTICLE 4

 

COMPENSATION AND BENEFITS

 

4.1 During the initial term of employment hereunder, Executive shall be paid a
base annual salary of Two Hundred Sixty Five Thousand Dollars ($265,000) per
year (“Base Salary”), payable in accordance with the Company’s established pay
periods, reduced by all deductions and withholdings required by law and as
otherwise specified by Executive. The Company agrees to review Executive’s
performance and compensation annually. Executive’s Base Salary may be increased
(but not decreased) in the sole discretion of the Board. Base Salary shall not
be reduced after any such increase except in connection with Company
compensation reductions applied to all other senior executives of the Company.
In the event Executive’s employment shall for any reason terminate during the
Term, Executive’s final monthly Base Salary payment shall be made on a pro-rated
basis as of the last day of the month in which such employment terminated.

 

 2 

   

 

During the term of employment, in addition to payments of Base Salary set forth
above, Executive may be eligible to participate in any performance-based cash
bonus or equity award plan for senior executives of the Company, based upon
achievement of individual and/or Company goals established by the Board or
Committee. The extent of Executive’s participation in bonus plans shall be
within the discretion of the Company’s Board or Compensation Committee.

 

4.2 During the term of employment, Executive shall be entitled to participate in
employee benefit plans, policies, programs and arrangements, as the same may be
provided and amended from time to time, that are provided generally to similarly
situated executive employees of the Company, to the extent Executive meets the
eligibility requirements for participation therein.

 

4.3 The Company shall reimburse Executive for all reasonable business and travel
expenses incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement. Executive shall comply with generally
applicable policies, practices and procedures of the Company with respect to
reimbursement for, and submission of expense reports, receipts or similar
documentation of, such expenses.

 

ARTICLE 5

 

VACATION AND LEAVE OF ABSENCE

 

5.1 Paid Time Off and leaves of absence shall be in accordance with the
Company’s policies for executive-level employees. Such policies shall be subject
to change from time to time. As of the date of this Agreement and for the
12-month period commencing on the date of this Agreement, Executive shall
annually be entitled to twenty-two (22) business days of paid time off (“PTO”),
in addition to the Company’s normal paid holidays. The Company furnished
Executive with a copy of its PTO policy prior to the execution of this
Agreement.

 

 3 

   

 

ARTICLE 6

 

TERMINATION

 

6.1 The Company may terminate Executive’s employment upon written notice
thereof. In the event of a termination of Executive without Cause, or a
termination by Executive for Good Reason, Executive shall be entitled to
receive: (i) the Severance Payment provided in Section 7.1 and (ii) the bonus
described in Section 7.3. For the purposes of this Agreement, an election by the
Company not to extend this Agreement pursuant to Section 3.1 or 3.2 or the
determination at any time by the Company that Executive has not satisfactorily
performed his duties shall be deemed a termination without Cause.

 

Executive’s employment will terminate as of the date of the death or Disability
of the Executive. In the event of such termination, there shall be payable to
Executive or Executive’s estate or beneficiaries Base Salary earned through the
date of death together with a pro-rata portion of any bonus due Executive
pursuant to any bonus plan or arrangement established or mutually agreed-upon
prior to termination, to the extent earned or performed based upon the
requirements or criteria of such plan or arrangement, as the Board shall in good
faith determine. If the Board is /has insufficient information to make such
determination within the timeframe specified in the following sentence, it will
be assumed that all bonus arrangements are met at their target levels, at the
end of the period during which they are to be earned. Such pro-rated bonus shall
be payable at the earlier of (a) the time and in the manner payable to other
executives of the Company who participate in such plan or arrangement, or (b)
within sixty (60) days following the termination. For purposes of this Agreement
“Disability” shall mean a determination by the Board of the Company of the
inability of Executive to perform substantially all of his duties and
responsibilities under this Agreement due to illness, injury, accident or
condition of either a physical or psychological nature, and such inability
continues for an aggregate of ninety (90) days during any period of three
hundred and sixty-five (365) consecutive calendar days. Such determination shall
be made in good faith by the Board, the decision of which shall be conclusive
and binding.

 

6.2 Any other provision of this Agreement notwithstanding, the Company may
terminate Executive’s employment upon written notice specifying a termination
date based on any of the following events that constitute Cause:

 

  (a) Any conviction or nolo contendere plea by Executive to a felony, gross
misdemeanor or misdemeanor involving moral turpitude, or any public or private
conduct or behavior by Executive that has or can reasonably be expected to have
a detrimental effect on the Company and the image of its management;         (b)
Any act of material misconduct, willful or gross negligence, or breach of duty
with respect to the Company, including, but not limited to, embezzlement, fraud,
dishonesty, nonpayment of an obligation owed to the Company, or willful breach
of fiduciary duty to the Company which results in harm or loss to the Company;

 

 4 

   

 

  (c) Any material breach of any material provision of this Agreement or of the
Company’s announced or written rules, codes or polices; provided, however, that
such breach shall not constitute Cause if Executive cures or remedies such
breach within thirty (30) days after written notice to Executive, without
material harm or loss to the Company, unless (i) such breach is part of a
pattern of chronic breaches of the same, which may be evidenced by reports or
warning letters given by the Company to Executive, or (ii) such breach is of a
nature that it is deemed by Board not to be curable, including situations where
the Board determines that the harm or loss to the Company has already occurred
or can reasonably be expected to occur and cannot be eliminated by such cure.  
      (d) Any act of insubordination by Executive; provided, however, an act of
insubordination by Executive shall not constitute Cause if Executive cures or
remedies such insubordination within thirty (30) days after written notice to
Executive, without material harm or loss to the Company, unless (i) such
insubordination is a part of a pattern of chronic insubordination, which may be
evidenced by reports or warning letters given by the Company to Executive, or
(ii) such insubordination is of a nature that it is deemed by the Board not to
be curable, including situations where the Board determines that harm or loss to
the Company has already occurred or can reasonably be expected to occur and
cannot be eliminated by such cure.         (e) Any unauthorized disclosure of
any Company trade secret or confidential information, or conduct constituting
unfair competition with respect to the Company, including inducing a party to
breach a contract with the Company; or         (f) A willful violation of
federal or state securities laws or employment laws.

 

In making such determination of Cause, the Board shall act in good faith and
give Executive a reasonably detailed written notice and a reasonable opportunity
to be heard on the issues at a Board or Committee meeting. A resolution
providing for the termination of Executive’s employment for Cause must be
approved by a majority of the members of the Board; provided, however, that if
Executive is a member of the Board, he shall not vote on the resolution shall
not be deemed to be a member of the Board for purposes of whether a majority of
its members have approved such termination. Executive’s employment shall be
deemed terminated for Cause upon the approval by the Board of a resolution
terminating Executive’s employment for Cause unless a later time or date is
specified.. For purposes of this Agreement, no act or failure by the Executive
shall be considered “willful” if such act is done by Executive in good faith in
the belief that such act is or was lawful and in the best interest of the
Company or one or more of its businesses. Nothing in this Section 6.03 shall be
construed to prevent Executive from contesting the Board or Committee’s
determination that Cause exists. In the event of a termination for Cause, and
not withstanding any contrary provision otherwise stated, Executive shall
receive only his Base Salary earned through the date of termination.

 

6.3 Executive may terminate his employment upon sixty (60) days prior written
notice to the Company for “Good Reason.” For purposes of this Agreement, “Good
Reason” means any of the following actions taken by the Company without Cause:

 

 5 

   

 

  (a) the Company or any of its subsidiaries materially reduces Executive’s Base
Salary or base rate of annual compensation, or otherwise materially changes
benefits provided to Executive under compensation and benefit plans,
arrangements, policies and procedures to be as a whole materially less favorable
to Executive, other than reductions in Base Salary permitted under Section 4.01;
        (b) without Executive’s express written consent, the Company or any of
its subsidiaries requires Executive to change the location of Executive’s job or
office, to a location more than the lesser of (a) fifty (50) miles from the
location of Executive’s job or office immediately prior to such required change,
or (b) 50 miles from the Executive’s then current residence;         (c) a
successor company fails or refuses to assume the Company’s obligations under
this Agreement;         (d) the Company or any successor company breaches any of
the material provisions of this Agreement; or         (e) the material
diminution of the authority, responsibility, or perquisites, the transfer of
substantial numbers of his direct or indirect reports to other reporting
relationships, or the creation of additional reporting relationships between the
Executive and the Company’s chief executive.

 

If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than sixty (60) days written notice to the Company of the facts or
events giving rise to Good Reason, and must give such notice within ninety (90)
days following the facts or event alleged to give rise to Good Reason. The
Company shall, within such sixty (60)-day notice period, have the right to cure
or remedy events or any action or event constituting “Good Reason” within the
meaning of this Section 6.3, unless events or actions are of such a nature that
they cannot or are highly unlikely to be cured within such sixty (60)-day
period, in which case the termination shall take effect immediately, or when the
non-curability becomes evident. The failure to give such notice shall be deemed
a waiver of the right to terminate this Agreement for Good Reason based on such
fact or event.

 

6.4 During the term of his employment and for 24 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal shareholders or customers of
any of them and (ii) the Company’s directors and officers shall not directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding Executive. Information which the Company’s directors, officers or
Executive is required to make or disclose regarding the other to comply with
laws or regulations, or makes in a pleading on the advice of litigation counsel,
and information which the directors or officers need to disclose for legitimate
business reasons (for example disclosure to the Company’s insurers or business
associates), shall not constitute a disparaging statement. At the Executive’s
request, absent termination for Cause, Company will provide positive request to
subsequent employers, other than employers prohibited by this Agreement.

 

 6 

   

 

6.5 Upon any termination of Executive’s employment with the Company, Executive
will immediately return to the Company all equipment, property and documents of
the Company, including, specifically all property and documents containing any
“Confidential Information” as described in Section 8.1 of this Agreement.

 

6.6 Upon any termination of Executive’s employment with the Company, Executive
shall be deemed to have resigned from all other positions he then holds as an
officer, employee or director or other independent contractor of the Company or
any of its subsidiaries or affiliates, unless otherwise agreed by the Company
and Executive.

 

6.7 The provisions of Sections 6.5 and 6.7 shall survive the termination of this
Agreement.

 

ARTICLE 7

 

SEVERANCE PAYMENTS

 

7.1 The Company, its successors or assigns, will pay Executive as severance pay
(the “Severance Payment”) amount equal to twelve (12) months of the Executive’s
monthly Base Salary for full-time employment at the time of Executive’s
termination if:

 

  (a) (i) there has been a Change of Control of the Company (as defined in
Section 7.2), and (ii) Executive is a full-time employee at the time of the
Change of Control, and (iii) within twelve (12) months following the date of the
Change of Control, Executive’s employment is involuntarily terminated for any
reason (including Good Reason (as defined in Section 6.4)), other than for Cause
or death or disability; or         (b) if Executive’s employment is terminated
by the Company without Cause, or by Executive for Good Reason, other than in
connection with a Change of Control.

 

Nothing in this Section 7.1 shall limit the authority of the Committee or Board
to terminate Executive’s employment in accordance with Section 6.3. Except as
provided in Section 7.9 below, payment of the Severance Payment pursuant to
Section 7.1, less customary withholdings, shall be made on or before the
thirtieth day following the Executive’s termination or resignation. No Severance
shall be payable if Executive’s employment is terminated due to death or
Disability. Except as provided in Section 7.6, payment of the Severance Payment
pursuant to Section 7.1, less customary withholdings, shall be made in equal
monthly installments commencing on the thirtieth day following the Executive’s
termination or resignation and shall be made over the non-competition period
specified in Section 9.1.

 

7.2 For the purposes of this Agreement, “Change of Control” shall mean any one
of the following:

 

 7 

   

 

  (a) an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) of 50% or more of either: (1) the then outstanding Stock;
or (2) the combined voting power of the Company’s outstanding voting securities
immediately after the merger or acquisition entitled to vote generally in the
election of directors; provided, however, that the following acquisition shall
not constitute a Change of Control: (i) any acquisition directly from the
Company; (ii) any acquisition by the Company or Subsidiary; (iii) any
acquisition by the trustee or other fiduciary of any employee benefit plan or
trust sponsored by the Company or a Subsidiary; or (iv) any acquisition by any
corporation with respect to which, following such acquisition, more than 50% of
the Stock or combined voting power of Stock and other voting securities of the
Company is beneficially owned by substantially all of the individuals and
entities who were beneficial owners of Stock and other voting securities of the
Company immediately prior to the acquisition in substantially similar
proportions immediately before and after such acquisition; or         (b)
individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”), cease to constitute a majority of the Board. Individuals
nominated or whose nominations are approved by the Incumbent Board and
subsequently elected shall be deemed for this purpose to be members of the
Incumbent Board; or         (c) approval by the shareholders of the Company of a
reorganization, merger, consolidation, liquidation, dissolution, sale or
statutory exchange of Stock which changes the beneficial ownership of Stock and
other voting securities so that after the corporate change the immediately
previous owners of 50% of Stock and other voting securities do not own 50% of
the Company’s Stock and other voting securities either legally or beneficially;
or         (d) the sale, transfer or other disposition of all substantially all
of the Company’s assets in a transaction with a third party, other than in
connection with a joint venture or similar transaction; or         (e) a merger
of the Company with another entity after which the pre-merger shareholders of
the Company own less than 50% of the stock of the surviving corporation.

 

A “Change of Control” shall not be deemed to occur with respect to Executive if
the acquisition of a 50% or greater interest is by a group that includes the
Executive, nor shall it be deemed to occur if at least 50% of the Stock and
other voting securities owned before the occurrence are beneficially owned
subsequent to the occurrence by a group that includes the Executive.

 

7.3 In addition to the Severance Payment, the Company, upon a Change of Control,
will pay Executive a bonus (“Severance Bonus”) in a lump sum within thirty (30)
days following a termination of employment pursuant to 7.1, an amount equal to
either (i) (2) times Executive’s bonus earned for the prior fiscal year or, (ii)
upon a termination of Executive’s employment without Cause other than in
connection with a Change of Control, a Severance Bonus equal to Executive’s
bonus earned for the prior fiscal year. The Severance Bonus payable pursuant to
this Section 7.3 shall not, however, exceed two (2) times or one (1) time, as
applicable, Executive’s target bonus as set forth in any bonus plan or
arrangement in which Executive participates at the time of termination of his
employment. The Severance Payment or Severance Bonus shall be reduced by the
amount of cash severance benefits to which Executive may be entitled pursuant to
any other cash severance plan, agreement, policy or program of the Company or
any of its subsidiaries; provided, however, that if the amount of cash severance
benefits payable under such other severance plan, agreement, policy or program
is greater than the amount payable pursuant to this Agreement, Executive will be
entitled to receive the amounts payable under such other plan, agreement, policy
or program which exceeds the Severance Payment or Severance Bonus payable
pursuant to this Section. Without limiting other payments which would not
constitute “cash severance-type benefits” hereunder, any cash settlement of
stock options, accelerated vesting of stock options and retirement, pension and
other similar benefits shall not constitute “cash severance- benefits” for
purposes of this Section 7.3.

 

 8 

   

 

7.4 If Executive becomes entitled to the Severance Payment pursuant to Section
7.1, Executive shall be entitled to receive, if Executive is eligible to and
elects to continue medical coverage from the Company as provided by law
(commonly referred to as the COBRA continuation period), as part of his
severance benefit, continued medical coverage under the Company’s medical plan.
The Company will pay the Company’s portion of contribution to monthly medical
insurance premiums paid at the time of termination of employee’s employment for
such COBRA coverage for Executive and his eligible dependents for a period
ending on the earlier of one year following termination, or until Executive is
eligible to be covered by another plan providing medical benefits to Executive.
To be eligible to receive such benefit, Executive must be eligible for COBRA
coverage, elect COBRA during the COBRA election period, and comply with all
requirements to obtain such coverage, to be eligible for coverage and for this
benefit.

 

7.5 All severance payments made under this Article (7), including those paid
under Section 7.1, 7.2, 7.3 and 7.4, shall be conditioned upon the Executive’s
signing and not rescinding a separation agreement and release in a form
acceptable to the Company, which agreement shall include, at a minimum a full
and general release of all claims to the greatest extent allowed by applicable
law, a covenant not to sue, and an agreement to be reasonably available for
consultation and assistance to the Company during any period in which severance
is paid, and an agreement to return to the Company all Company property and
copies thereof in any form or media.

 

7.6 Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Code (“Section 409A”), as clarified or
modified by guidance from the U.S. Department of Treasury or the Internal
Revenue Service - in each case if and to the extent Section 409A is otherwise
applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A. In this connection, the Company
and Executive agree that the payments, benefits and other provisions applicable
to this Agreement, and the terms of any deferral and other rights regarding this
Agreement, shall be deemed modified if and to the extent necessary to comply
with the payout and other limitations and restrictions imposed under Section
409A, as clarified or supplemented by guidance from the U.S. Department of
Treasury or the Internal Revenue Service - in each case if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.

 

 9 

   

 

7.7 The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes required by applicable law to be withheld by
the Company.

 

7.8 The provisions of this Article 7 will be deemed to survive the termination
of this Agreement for the purposes of satisfying the obligations of the Company
and Executive hereunder.

 

7.9 The total severance benefit payable to the Executive during the first six
months following the Executive’s termination of employment shall not exceed the
lesser of two times the Executive’s annual compensation or the amount specified
in Section 409A of the Code. Any amounts that cannot be paid because of this
limitation shall be paid in a lump sum on the first day of the seventh month
following the Executive’s termination of employment. The remaining amount shall
be paid in installments for the duration of the non-compete period.
Notwithstanding the above, should the Executive terminate employment for a Good
Reason, that does not constitute an involuntary termination of employment under
Section 409A of the Code, no payment shall be made until the first day of the
seventh month following the Executive’s termination of employment. Any amounts
that cannot be paid because of this limitation shall be paid in a lump sum on
the first day of the seventh month following the Executive’s termination of
employment.

 

 10 

   

 

ARTICLE 8

 

NONDISCLOSURE AND INVENTIONS

 

8.1 Except as permitted or directed by the Company or as may be required in the
proper discharge of Executive’s employment hereunder, Executive shall not,
during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information of the
Company. “Confidential Information” means any information or compilation of
information that the Executive learns or develops during the course of his/her
employment that is not generally known by persons outside the Company (whether
or not conceived, originated, discovered, or developed in whole or in part by
Executive). Confidential Information includes but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, customer and product names and related
information, prices sales, inventory, personnel, computer programs and related
documentation, technical and strategic plans, and finances. Confidential
Information also includes any information of the foregoing nature that the
Company treats as proprietary or designates as Confidential Information, whether
or not owned or developed by the Company. “Confidential Information” does not
include information that (a) is or becomes generally available to the public
through no fault of Executive, (b) was known to Executive prior to its
disclosure by the Company, as demonstrated by files in existence at the time of
the disclosure, (c) becomes known to Executive, without restriction, from a
source other than the Company, without breach of this Agreement by Executive and
otherwise not in violation of the Company’s rights, (d) is explicitly approved
for release by written authorization of the Company, (e) is in the nature of
general knowledge or skills acquired by the Executive while working for the
Company.

 

8.2 Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, trade secrets, analyses, drawings, reports and
all similar related information (whether or not patentable) which relate to the
Company’s or any of its subsidiaries’ actual or anticipated business, research
and development or existing products or services and which are conceived,
developed or made by Executive while employed by the Company or any of its
subsidiaries (“Work Product”) belong to the Company or such subsidiary.
Executive shall promptly disclose such Work Product to the Board of Directors of
the Company and, at the Company’s expense, perform all actions reasonably
requested by the Board (whether during or after employment by the Company) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). For purposes
of this Agreement, any Work Product or other discoveries relating to the
business of the Company or any subsidiaries on which Executive files or claims a
copyright or files a patent application, within one year after termination of
employment with the Company, shall be presumed to cover and be Work Product
conceived or developed by Executive in whole or in part during the term of his
employment with the Company, subject to proof to the contrary by good faith,
written and duly corroborated records establishing that such Work Product was
conceived and made following termination of employment.

 

 11 

   

 

Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive’s own time, and (a) that does not relate (i) directly to the Company’s
business, or (ii) to the Company’s actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.

 

8.3 In the event of a breach or threatened breach by Executive of the provisions
of this Article 8, the Company shall be entitled to an injunction restraining
Executive from directly or indirectly disclosing, disseminating, lecturing upon,
publishing or using such confidential, trade secret or proprietary information
(whether in whole or in part) and restraining Executive from rendering any
services or participating with any person, firm, corporation, association or
other entity to whom such knowledge or information (whether in whole or in part)
has been disclosed, without the posting of a bond or other security. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
equitable or legal remedies available to it for such breach or threatened
breach, including the recovery of damages from Executive.

 

8.4 Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive’s employment with
the Company.

 

8.5 The Executive understands and agrees that any violation of this Article 8
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

 

8.6 The provisions of this Article 8 shall survive termination of this Agreement
indefinitely.

 

 12 

   

 

ARTICLE 9

 

NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION

 

9.1 In further consideration of the compensation to be paid to Executive
hereunder, including amounts payable to Executive as a Severance Payment,
Executive acknowledges that in the course of his employment with the Company he
will become familiar, and during his employment with the Company he has become
familiar, with the Company’s trade secrets and other Confidential Information
concerning the Company and that his services have been and will be of a special,
unique and extraordinary value to the Company, and therefore, Executive agrees
that, during the period of his employment, and for a period of one year
following the end of Executive’s employment term specified in Section 3.01 or
any extension thereof, he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the business of the Company, its
subsidiaries or affiliates, as defined below and as such businesses exist or are
in the process during the period of his employment on the date of termination or
the expiration of the period his employment, within any geographical area in
which the Company or its subsidiaries or affiliates engage or have defined plans
to engage in such businesses. Nothing herein shall prevent Executive from being
a passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no participation
in the business of such corporation. For the purposes of this Agreement,
“business” or “business of the Company” means, with respect to and including the
Company and its subsidiaries or affiliates, the design, development, marketing
and sale of remote deposit capture solutions. Notwithstanding the foregoing,
this Section 9.01 shall not be construed to restrict Executive from engaging in
the practice of law, except to the extent that representation of a client or the
rendering of services to another employer shall constitute a violation or
inevitable violation of Rules 1.6,1.7,1.8 or 1.9 of the Minnesota Rules of
Professional Conduct as now in effect or as hereafter amended.

 

9.2 Executive agrees that during the term of his employment and for a period of
one (1) year after the termination of Executive’s employment he will not
directly or indirectly (i) in any way interfere or attempt to interfere with the
Company’s relationships with any of its current or potential customers, vendors,
investors, business partners, or (ii) employ or attempt to employ any of the
Company’s employees on behalf of any other entity, whether or not such entity
competes with the Company.

 

9.3 Executive agrees that breach by him of the provisions of this Article 9 will
cause the Company irreparable harm that is not fully remedied by monetary
damages. In the event of a breach or threatened breach by Executive of the
provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security. Nothing herein
shall be construed as prohibiting the Company from pursuing any other equitable
or legal remedies available to it for such breach or threatened breach,
including the recovery of damages from Executive.

 

 13 

   

 

9.4 The Executive understands and agrees that any violation of this Article 9
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

 

9.5 The obligations contained in this Article 9 shall survive the termination of
this Agreement as described in this Article 9.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1 Governing Law. This Agreement shall be governed and construed according to
the laws of the State of Minnesota without regard to conflicts of law
provisions. The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise resolved by arbitration
pursuant to Section 10.06, such dispute shall be resolved only in the District
Court of Hennepin County, Minnesota, or the United States District Court for
Minnesota, and each party hereto unconditionally (a) submits for itself in any
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Hennepin
County, Minnesota District Courts or the United States Federal District Court
for Minnesota, and agrees that all claims in respect to any such proceeding
shall be heard and determined in Hennepin County, Minnesota, Minnesota District
Court or, to the extent permitted by law, in such federal court, (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; waives all right
to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 10.08; and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Minnesota.

 

10.2 Successors. This Agreement is personal to Executive and Executive may not
assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity. This Agreement
may be assigned by the Company. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, of all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company,” as used in this Agreement, shall
mean the Company as defined above and any successor or assignee to the business
or assets which by reason hereof becomes bound by the terms and provisions of
this Agreement.

 

 14 

   

 

10.3 Waiver. The waiver by the Company of the breach or nonperformance of any
provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive.

 

10.4 Entire Agreement; Modification. This Agreement supersedes, revokes and
replaces any and all prior oral or written understandings, if any, between the
parties relating to the subject matter of this Agreement. The parties agree that
this Agreement: (a) is the entire understanding and agreement between the
parties; and (b) is the complete and exclusive statement of the terms and
conditions thereof, and there are no other written or oral agreements in regard
to the subject matter of this Agreement. Except for modifications described in
Section 3.01 and Section 4.01, this Agreement shall not be changed or modified
except by a written document signed by the parties hereto.

 

10.5 Severability and Blue Penciling. To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable as written, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.

 

10.6 Arbitration. Any dispute, claim or controversy arising under this Agreement
shall, at the request of any party hereto be resolved by binding arbitration in
Hennepin County, Minnesota by a single arbitrator selected by the Company and
Executive, with arbitration governed by The United States Arbitration Act (Title
9, U.S. Code); provided, however, that a dispute, claim or controversy shall be
subject to adjudication by a court in any proceeding against the Company or
Executive involving third parties (in addition to the Company or Executive).
Such arbitrator shall be a disinterested person who is either an attorney,
retired judge or labor relations arbitrator. In the event the Company and
Executive are unable to agree upon such arbitrator, the arbitrator shall, upon
petition by either the Company or Executive, be designated by a judge of the
Hennepin County District Court. The arbitrator shall have the authority to make
awards of damages as would any court in Minnesota having jurisdiction over a
dispute between employer and Executive, except that the arbitrator may not make
an award of exemplary damages or consequential damages. In addition, the Company
and Executive agree that all other matters arising out of Executive’s employment
relationship with the Company shall be arbitrable, unless otherwise restricted
by law.

 

  (a) In any arbitration proceeding, each party shall pay the fees and expenses
of its or his own legal counsel.         (b) The arbitrator, in his or her
discretion, shall award legal fees and expenses and costs of the arbitration,
including the arbitrator’s fee, to a party who substantially prevails in its
claims in such proceeding.

 

 15 

   

 

  (c)  Notwithstanding this Section 10.06, in the event of alleged noncompliance
or violation, as the case may be, of Sections 8 or 9 of this Agreement, the
Company may alternatively apply to a court of competent jurisdiction for a
temporary restraining order, injunctive and/or such other legal and equitable
remedies as may be appropriate.

 

10.7 Legal Fees. If any contest or dispute shall arise between the Company and
Executive regarding any provision of this Agreement, and such dispute results in
court proceedings or arbitration, a party that prevails with respect to a claim
brought and pursued in connection with such dispute, shall be entitled to
petition the court to recover its legal fees and expenses reasonably incurred in
connection with such dispute, upon court’s determination that the losing party’s
position was maintained perversely, in bad faith, or without colorable right.
Such reimbursement shall be made as soon as practicable following the resolution
of the dispute (whether or not appealed) to the extent a party receives
documented evidence of such fees and expenses.

 

10.8 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or may send by certified mail,
return receipt requested, postage prepaid, addressed to Executive at his
residence address appearing on the records of the Company and to the Company at
its then current executive offices to the attention of the Board. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt. No
objection to the method of delivery may be made if the written notice or other
communication is actually received.

 

10.9 Survival. The provisions of this Article 10 shall survive the termination
of this Agreement, indefinitely.

 

IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.

 

  CACHET FINANCIAL SOLUTIONS, INC.         By:  [ex10-21_1.jpg]   EXECUTIVE    
     [ex10-21_2.jpg]

 

 16 

   

 

 

 

 

 

 

